 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 1 of 8 Pageid#: 532




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION


UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 1:03CR00012-002
                                               )
v.                                             )     OPINION AND ORDER
                                               )
MERRIE ELLEN REID,                             )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )


      Daniel J. Murphy, Assistant United States Attorney, Abingdon, Virginia, for
United States; Lisa M. Lorish, Assistant Federal Public Defender, Charlottesville,
Virginia, for Defendant.

      Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A)(i), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a), and for the reasons stated on behalf of the defendant, the motion will be

granted. The defendant’s previously imposed total sentence of imprisonment will

be reduced to 300 months.

                                         I.

                                        A.

      The defendant, Merrie Ellen Reid, seeks a reduction in her custodial sentence

primarily based on two changes in the law which she asserts constitute extraordinary

and compelling reasons pursuant to § 3582(c)(1)(A)(i). First, she argues that her
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 2 of 8 Pageid#: 533




now-abolished 300-month “stacked” consecutive sentence under 18 U.S.C. § 924(c)

creates an unjust disparity. Second, she argues that a disparity exists because at the

time of her sentencing the court could not impose a sentence below the then-

mandatory guideline range in order to account for her over-represented criminal

history. I find the § 924(c) disparity to be extraordinary and compelling but not her

second alleged disparity.

      On August 27, 2003, Reid was sentenced by this court after a jury found her

guilty of eight offenses resulting from a bank robbery and attempted flight by Reid

and her co-conspirator, William Ivon Turner.       After Turner left the bank, Reid

drove the getaway car. She led police on a high-speed chase in one vehicle and the

two then forced a citizen into driving her and Turner in another vehicle. Reid and

Turner obtained $12,000 in cash from the bank, all of which was recovered following

their capture. Reid did not enter the bank or actually handle a firearm.       At the

defendants’ joint trial, she committed perjury by testifying that a mysterious third

person, other than Turner, had actually robbed the bank, contrary to all of the

creditable evidence.

      Reid’s Presentence Investigation Report (PSR) determined that she had a total

offense level of 33 and a criminal history category of VI, which resulted in a

sentencing guideline range of 235 to 293 months in prison. Reid had no criminal

history until age 32 when she began to develop an addiction to crack cocaine. Over

                                         -2-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 3 of 8 Pageid#: 534




the next four years she sustained ten convictions for minor crimes which she claims

were a result of her addiction, including drug possession, trespassing (by sleeping)

in vacant apartments, and prostitution. The most she received for any of these crimes

was six months incarceration. Nevertheless, pursuant to the stacked mandatory

minimums for the § 924(c) and the guidelines then-treated as mandatory, the court

sentenced Reid to 572 months imprisonment. This sentence consisted of concurrent

terms totaling 188 months on all counts except for consecutive statutory mandatory

minimum terms of 84 months and 300 months for each § 924(c) conviction.

      Reid’s direct appeal was unsuccessful.    United States v. Reid, 100 F. App’x

190 (4th Cir. 2004) (unpublished). I denied her timely motion to vacate the judgment

under 28 U.S.C. § 2255, Reid v. United States, No. 7:05CV00370, 2005 WL

3297444, at *1 (W.D. Va. Dec. 5, 2005), as well as a later permitted successive §

2255 motion, United States v. Reid, No. 1:03CR00012-002, 2019 WL 6525187, at

*1 (W.D. Va. Dec. 4, 2019.)

      Reid has been in custody since her arrest on December 26, 2002, the day of

the bank robbery and Reid’s and Turner’s capture. Her current projected release

date is August 9, 2043, when she will be 77 years old. She is now 55.

                                         B.

      Reid’s stacked § 924(c) sentences indeed present an extraordinary and

compelling reason to reduce her overall sentence. As noted, Reid was convicted of

                                         -3-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 4 of 8 Pageid#: 535




two counts of possessing a firearm in furtherance of crimes of violence in violation

of 18 U.S.C. § 924(c). At the time, a second or successive violation of the statute

resulted in a statutory mandatory consecutive minimum sentence of 25 years in

prison. 18 U.S.C. § 924(c)(1)(C)(i) (2000). Prior to § 403 of the First Step Act, this

stacking of § 924(c) violations in a single indictment were construed under the

existing statute as permissible. Deal v. United States, 508 U.S. 129, 137 (1993).

      The First Step Act of 2018 changed the rule of the Deal case by amending the

statute. It provided as follows:

             (a) IN GENERAL. — Section 924(c)(1)(C) of title 18, United
                 States Code, is amended, in the matter preceding clause (i),
                 by striking “second or subsequent conviction under this
                 subsection” and inserting “violation of this subsection that
                 occurs after a prior conviction under this subsection has
                 become final”.

             (b) APPLICABILITY TO PENDING CASES. — This section,
                 and the amendments made by this section, shall apply to any
                 offense that was committed before the date of enactment of
                 this Act, if a sentence for the offense has not been imposed
                 as of such date of enactment.

First Step Act of 2018, Pub. L. No. 115-5194, § 403, 132 Stat. 5194, 5221-22 (2018),

amending 18 U.S.C. § 924(c)(1)(C).

      Although I may not reduce Reid’s sentence pursuant to a non-retroactive

change in sentencing law, the Fourth Circuit held in United States v. McCoy, 981

F.3d 271, 286 (4th Cir. 2020), that when deciding compassionate release motions

district courts may consider the severe length and disparateness of a defendant’s
                                         -4-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 5 of 8 Pageid#: 536




sentence in light of the revision of sentence-stacking under § 924(c). A sentencing

disparity no doubt exists in this case. Reid is serving 384 months (32 years) for the

stacked § 924(c) charges. But if she were sentenced today, I would be required to

impose no more than 168 months (14 years) in prison due to the 84-month

consecutive mandatory minimums for the two § 924(c) charges in which the firearm

was brandished. Gov’t’s Resp. 12, ECF No. 177.1 In other words, Reid is serving

216 months (18 years) more than an offender could receive for the same crimes

today. I find this extraordinary and compelling disparity presents a reason to reduce

Reid’s sentence.

                                             C.

       Reid has not carried her burden to show that the court’s supposed inability to

account for her over-represented criminal history when the guidelines were

mandatory presents an extraordinary and compelling reason to reduce her sentence.

After Reid was sentenced, the Supreme Court held in United States v. Booker, 543

U.S. 220 (2005), that the guidelines were advisory. As stated, Reid’s guidelines




       1
         Reid argues that it is likely at the time (the current available record not otherwise
indicating) that the Indictment did not charge and the jury did not find that the firearm was
brandished and thus the court should consider that if sentenced today, she would receive
statutory mandatory minimum sentences of 60 months on each § 924(c) count, rather than
84 months. But the evidence did show that the firearm was brandished in each incident
and the fact that such was not required to be charged or found by the jury does not support
an argument of disparate sentencing.
                                             -5-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 6 of 8 Pageid#: 537




range called for at least 235 months in prison in part due to her criminal history

category of VI.

      Reid erroneously suggests that when she was sentenced, the court could not

account for her over-represented criminal history when fashioning her sentence.

That is not quite so. When Reid was sentenced the guidelines did, and still do, permit

a downward departure upon a finding that the “defendant’s criminal history category

substantially over-represents the seriousness of the defendant’s criminal history or

the likelihood that the defendant will commit other crimes.” U.S. Sentencing

Guidelines Manual § 4.A.1.3(b)(1). Reid’s counsel objected to the PSR for that

reason. PSR 22–23, ECF No. 174. Thus, even pre-Booker the court could have

departed from the guidelines for overrepresenting Reid’s criminal history. Booker’s

change in law had no discernable effect on her sentence and does not constitute an

extraordinary and compelling reason to reduce it.

      Nevertheless, I credit Reid’s argument that I may now consider the role that

her addiction played in committing previous minor crimes when determining the

proper sentence under 18 U.S.C. § 3553(a).


                                         D.

        I must “reconsider[ ] the § 3553(a) factors” to determine whether the

sentence remains no greater than necessary to meet § 3553(a)’s goals “in view of the

extraordinary and compelling circumstances.” United States v. Kibble, 992 F.3d

                                         -6-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 7 of 8 Pageid#: 538




326, 332 (4th Cir. 2021). I find that a sentence of 300 months imprisonment is

sufficient but not greater than what is necessary to meet the goals of § 3553(a) in

Reid’s case.

           Based on Reid’s history and characteristics, I find that this sentence would

still be sufficient to afford adequate deterrence and protect the public. As stated, her

criminal history is mild and addiction-driven. Since she had previously been

sentenced to six months incarceration at most for her crimes, a significant period of

incarceration in the BOP will no-doubt provide adequate deterrence. Moreover, she

has already demonstrated progress toward rehabilitation from criminal life and

substance addiction in the eighteen years that she has been incarcerated. She has

received numerous awards for work programs and coursework and sustained no

disciplinary infractions for narcotics or other prohibited substances. Finally, a term

of 300 months imprisonment strikes an appropriate balance between respect for the

law and just punishment for these serious crimes, while still accounting for Reid’s

history as a law-abiding person while sober. Because I find this sentence would be

sufficient but no greater than necessary to meet the goals of § 3553(a), I will reduce

her term of imprisonment as such.

                                           II.


      Accordingly, it is hereby ORDERED as follows:

      1.       The Motion to Reduce Sentence, ECF No. 171, is GRANTED;

                                           -7-
 Case 1:03-cr-00012-JPJ Document 180 Filed 08/26/21 Page 8 of 8 Pageid#: 539




      2.     Merrie Ellen Reid’s total sentence is hereby REDUCED to 300 months,

but not less than time served, consisting of 60 months as to Counts One and Five,

120 months as to Count Two, and 132 months as to count Six, and 132 months as to

Counts Three and Seven, each to run concurrently, followed by 84 months as to

Count Four and 84 months as to Count Eight, each to run consecutively to the

sentences imposed for all other counts. The judgment entered August 27, 2003, is

to remain in effect as to all other terms thereof, including the term and conditions of

supervised release; and

      3.     The Clerk shall provide the Probation Office with a copy of this

Opinion and Order and the Probation office shall transmit a copy to the Bureau of

Prisons.

                                                ENTER: August 26, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -8-
